DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12/01/2022 have been fully considered but they are not persuasive. 

As per claim 1, Applicant argues that Du does not teach wherein the first control sub-circuit is coupled to the pull-up node.
The Office respectfully disagrees and submits that 701 in Fig. 4B of Du is being construed as the claimed first control sub-circuit. Said first control sub-circuit comprises transistor M13, and as per Fig. 4B, the source/drain of transistor M13 in 701 is directly coupled to the pull-up node PU.

As per claim 1, Applicant further argues that Du does not teach wherein the first control sub-circuit is configured to control the potential of the pull-up node by using the second preset voltage signal provided by the second preset voltage terminal in response to the potential of the pull-down node.
The Office respectfully disagrees and submits that transistor M13 in circuit 701 of Du is configured to directly connect the voltage VGL to the PU node in response to the level of the PD1 node. Therefore, The Office submits that Du teaches wherein the first control sub-circuit is configured to control the potential of the pull-up node by using the second preset voltage signal provided by the second preset voltage terminal in response to the potential of the pull-down node as claimed.

As per claim 1, Applicant further argues that Even if Wu teaches LVGL <= VGL, the LVGL and VGL in Wu do not cause a transistor to be in an off state to prevent leakage current. Thus, there is no motivation for a person skilled in the art to apply LVGL <= VGL in Wu into Du to arrive at the subject matter of present claim 1.

In response to applicant's argument that the LVGL and VGL in Wu do not cause a transistor to be in an off state to prevent leakage current, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

The Office respectfully submits that Wu et al. teach a gate driving circuit (Fig. 2) analogous to the gate driving circuit in Fig. 4B of Du et al. The gate driving circuit of Wu comprises a pull-down switch T2, controlled by a pull-down node (Fig. 2, X), so as to supply a pull-down voltage (VGL) to a pull-up node (Fig. 2, P). In that sense, transistor T2 in Fig. 2 of Wu is analogous to transistor M13 in Fig. 4B of Du.
Furthermore, Wu teaches a current detecting unit (Fig. 2, 1116) directly connected to the source/drain of pull-down transistor T2 so as to detect an error current caused by high temperatures and/or long driving times (paragraphs 7 and 45). In other words, Wu suggests modifying the device of Du, so as to monitor the current in the pull-down transistor (i.e., M13 in Fig. 4B of Du).
Furthermore, Wu teaches a transistor T9, configured to input a first voltage signal LVGL to the pull-down done (Fig. 2, node X), in response to the voltage of the pull-up node (Fig. 2, P). In other words, Wu et al. suggest adding said transistor, with said first voltage signal LVGL, to the circuit of Du et al., for the purpose of ensuring that the pull down transistor (T2 in Fig. 2 of Wu; M13 in Fig. 4B of Du) is completely disabled when required by a disable signal in the pull-down node, so that the gate circuit can operate effectively under high temperature and long operating periods (see paragraphs 7 and 56 of Wu). Furthermore, as per paragraph 56 of Wu et al. (i.e., Vth = LVGL-VGL), it is implicit that at least during threshold voltage deviations, that the second preset voltage signal (VGL) may be lower than the first preset voltage signal (LVGL).
Therefore, as explained above, one of ordinary skill in the art would have found it obvious to modify the device of Du et al., with the disclosure of Wu et al., so that the first pull-down sub-circuit is coupled to a first preset voltage terminal providing a first preset voltage signal, and a potential of the second preset voltage signal is lower than the potential of the first preset voltage signal as claimed.

As per claim 1, Applicant further argues that Shang et al. do not teach wherein a potential of the first preset voltage signal is lower than a potential of a non-operating level signal of the first pull-down sub-circuit.

The Office respectfully disagrees and submits that Du and Wu teach reducing the potential of the first preset voltage level signal (Wu, Fig. 2, LVGL) so as to ensure that the first control sub-circuit (Du, Fig. 4B, M13; Wu, Fig. 2, T2) is disabled even after threshold voltage deviations (Wu, paragraph 56). Furthermore, Du and Wu teach wherein the circuits comprise N-type transistors, whose non-operating level is well known in the art to be substantially close to GND. 
Du and Wu however do not explicitly disclose wherein the level of the first voltage signal is lower than a potential of a non-operating level signal of the first pull-down sub-circuit.
Shang et al. suggest wherein a potential of the first preset voltage signal is lower than a potential of a non-operating level signal of the first pull-down sub-circuit (paragraph 144 suggests using negative voltages for N-type transistors, which are lower than the non-operating voltage (i.e., 0 or GND) of said N-type transistors).
Therefore, it would have been obvious to one of ordinary skill in the art, to modify the device of Du and Wu et al., so that a potential of the first preset voltage signal is lower than a potential of a non-operating level signal of the first pull-down sub-circuit, such as taught by Shang, for the purpose of ensuring non-operation of desired transistors.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN108665846A to Du et al., for which US 2020/0020410 will be used as an equivalent translation; in view of US 2014/0225882 to Wu et al.; further in view of US 2018/0190180 to Shang et al.

As per claim 1, Du et al. teach a shift register comprising: an input sub-circuit (Fig. 4B, 40), an output sub-circuit (Fig. 4B, 10 and 20), at least one pull-down control sub-circuit (Fig. 4B, M8, M9), at least one first pull-down sub-circuit (Fig. 4B, M11), and at least one first control sub-circuit (Fig. 4B, 701 and 702); 
wherein the input sub-circuit (Fig. 4B, 40) is coupled to a signal input terminal (Fig. 4B, INPUT) and a pull-up node (Fig. 4B, PU), and is configured to pre-charge, in response to an input signal provided by the signal input terminal, the pull-up node by using the input signal; the pull-up node is a connection node between the input sub-circuit, the output sub-circuit and the first pull-down sub-circuit (Fig. 4B); 
the output sub-circuit (Fig. 4B, 10 and 20) is coupled to the pull-up node (Fig. 4B, coupled via gate of M6), a clock signal terminal (Fig. 4B, CLK) and a signal output terminal (Fig. 4B, OUTPUT), and is configured to output a clock signal provided by the clock signal terminal through the signal output terminal in response to a potential of the pull-up node (Fig. 4B); 
the pull-down control sub-circuit (Fig. 4B, M8, M9) is coupled to a power supply voltage terminal (Fig. 4B, VDD1 and VDD2) and a pull-down node (Fig. 4B, PD1), and is configured to control, in response to a power supply voltage signal provided by the power supply voltage terminal, a potential of the pull-down node by using the power supply voltage signal; the pull-down node is a connection node between the pull-down control sub-circuit and the first pull-down sub-circuit (Fig. 4B); 
the first pull-down sub-circuit (Fig. 4B, M11) is coupled to the pull-up node (Fig. 4B, coupled to PU via gates of M11), a second preset voltage terminal (Fig. 4B, terminal supplying VGL), and the pull-down node (Fig. 4B, pull down node PD1 is coupled to source/drain of M11), and is configured to pull down the potential of the pull-down node by using a second preset voltage signal (Fig. 4B, VGL) provided by the second preset voltage terminal in response to the potential of the pull-up node; and the first control sub-circuit (Fig. 4B, 701 and 702) is coupled to the pull-down node (Fig. 4B, coupled to PD1 node via gate of M13), the second preset voltage terminal, and the pull-up node (Fig. 4B, coupled to PU via source/drain of M13), and is configured to control the potential of the pull-up node by using the second preset voltage signal provided by the second preset voltage terminal in response to the potential of the pull-down node (Fig. 4B).
Du et al. do not teach wherein the first pull-down sub-circuit is coupled to a first preset voltage terminal providing a first preset voltage signal, and a potential of the second preset voltage signal is lower than the potential of the first preset voltage signal.
Wu et al. teach wherein the first control sub-circuit is coupled to a first preset voltage terminal providing a first preset voltage signal (Fig. 2, LVGL controls node X, which is analogous to the claimed pull-down node, furthermore, notice that T2 in Wu is analogous to transistor M13 of Wu and that the gate of transistor T2 is coupled to LVGL when T9 is enabled), and a potential of the second preset voltage signal is lower than the potential of the first preset voltage signal (paragraph 56, Vth <= LVGL-VGL implies that at least during threshold deviations, VGL < LVGL).
It would have been obvious to one of ordinary skill in the art, to modify the device of Du et al., so that the first pull-down sub-circuit is coupled to a first preset voltage terminal providing a first preset voltage signal, and a potential of the second preset voltage signal is lower than the potential of the first preset voltage signal, such as taught by Wu et al., because it provides the predictable result of disabling transistors connected to the pull-down node.
Du and Wu et al. do not explicitly disclose wherein a potential of the first preset voltage signal is lower than a potential of a non-operating level signal of the first pull-down sub-circuit.
Shang et al. teach wherein a potential of the first preset voltage signal is lower than a potential of a non-operating level signal of the first pull-down sub-circuit (paragraph 144 suggests using negative voltages lower than the non-operating voltage of N-type transistors (i.e., 0 or GND)).
It would have been obvious to one of ordinary skill in the art, to modify the device of Du and Wu et al., so that a potential of the first preset voltage signal is lower than a potential of a non-operating level signal of the first pull-down sub-circuit, such as taught by Shang, for the purpose of ensuring non-operation of desired transistors.

As per claim 2, Du, Wu and Shang et al. teach the shift register of claim 1, wherein the first pull-down sub-circuit comprises: a sixth transistor (Du, Fig. 4B, M11), and the first control sub-circuit comprises: a twelfth transistor (Du, Fig. 4B, M13); the sixth transistor has a control electrode coupled to the pull-up node and a second electrode of the twelfth transistor (Du, Fig. 4B, gate of M11 is coupled to PU and source/drain of M13), a first electrode coupled to the first preset voltage terminal (Wu, Fig. 2, source/drain of pull-down sub-circuit T9 is connected to LVGL), and a second electrode coupled to the pull-down node (Du, Fig. 4B, source/drain of M11 is connected to PD1); and the twelfth transistor has a control electrode coupled to the pull-down node (Du, Fig. 4B, source/drain of M13 is connected to PD1), a first electrode coupled to the second preset voltage terminal (Du, Fig. 4B, source/drain of M13 is connected to VGL), and the second electrode coupled to the control electrode of the sixth transistor and the pull-up node (Du, Fig. 4B).

As per claim 9, Du, Wu and Shang et al. teach the shift register of claim 1, wherein the input sub-circuit comprises: a first transistor (Fig. 4B, M7); the first transistor has a control electrode and a first electrode both coupled to the signal input terminal, and a second electrode coupled to the pull-up node.

As per claim 10, Du, Wu and Shang et al. teach the shift register of claim 1, wherein the output sub-circuit comprises: a third transistor (Du, Fig. 4B, M6), a ninth transistor (Du, Fig. 4B, M2), and a storage capacitor (Du, Fig. 4B, C); the third transistor has a control electrode coupled to the pull-up node, a first electrode coupled to the clock signal terminal, and a second electrode coupled to the signal output terminal; the ninth transistor has a control electrode coupled to the pull-up node (Du, Fig. 4B, gate of M2 is coupled to PU via M1), a first electrode coupled to the clock signal terminal, and a second electrode coupled to a cascade signal output terminal (Du, Fig. 4B, source/drain of M2 is coupled to output via M3); and the storage capacitor has a first terminal coupled to the pull-up node, and a second terminal coupled to the signal output terminal (Du, Fig. 4B).

As per claim 11, Du, Wu and Shang et al. teach the shift register of claim 1, wherein the pull-down control sub-circuit comprises: a fifth transistor (Du, Fig. 4B, M8); the fifth transistor has a control electrode and a first electrode both coupled to the power supply voltage terminal, and a second electrode coupled to the pull-down node (Du, Fig. 4B, paragraph 115, M8 and M9 are turned on simultaneously, so that the source and drain of M8 are at least indirectly coupled to PD1 via M9).

As per claim 12, Du, Wu and Shang et al. teach the shift register of claim 1, wherein numbers of the at least one pull-down control sub-circuit (Du, Fig. 4B, M8/M9 and M16/M17), the at least one first pull-down sub-circuit (Du, Fig. 4B, M11 and M19), and the at least one first control sub-circuit are equal (Du, Fig. 4B, 701 and 702).

As per claim 18, Du, Wu and Shang et al. teach a gate drive circuit, comprising a plurality of shift registers that are cascaded, and each shift register being the shift register of claim 1 (Du, Fig. 6).

As per claim 19, Du, Wu and Shang et al. teach the gate drive circuit of claim 18, wherein the signal input terminal of a shift register of a current stage is coupled to the signal output terminal of a shift register of a previous stage (Du, Fig. 6, input of SR5 is connected to output of SR2); and the signal output terminal of the shift register of the current stage is coupled to a reset signal terminal of a shift register of a next stage (Du, Fig. 6, output of SR5 is connected to reset2 of SR2, which is a stage next to the 1st stage SR1).

As per claim 20, Du, Wu and Shang et al. teach a display panel, comprising the gate drive circuit of claim 18 (Du, paragraph 23).

Allowable Subject Matter

Claims 3-8 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694